Citation Nr: 0425751	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  03-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
nail puncture of the foot.

2.  Entitlement to service connection for a foot and toenail 
fungal infection.

3.  Entitlement to service connection for migraine headache.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971 and thereafter had service with the Air 
National Guard/Air Force Reserve from January 1984 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the claims on appeal.  
During a hearing before the undersigned, and in writing 
submitted during that hearing, the veteran withdrew appeals 
with respect to claims for service connection for post-
traumatic stress disorder with depression, and a chest scar.  
The remaining issues are now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  No chronic residuals from a nail puncture of the foot is 
identified in any clinical evidence on file at any time 
during or subsequent to service.

3.  No foot or toenail fungal infection, tinea pedis, or 
onychomycosis of the feet was identified during service or 
for many years after service, and presently identified tinea 
pedis and onychomycosis is not competently related to any 
incident, injury, or disease of active service by any medical 
evidence on file.

4.  Although the veteran was once noted to have a headache in 
June 1971, chronic or migraine headaches were not identified 
at any time during or subsequent to service.

5.  Hearing loss disability for either ear has not been 
identified at any time during or subsequent to service.


CONCLUSION OF LAW

Chronic residuals of a nail puncture of the foot, tinea pedis 
and onychomycosis, migraine headaches, and bilateral hearing 
loss were not incurred or aggravated during active military 
service nor may such disabilities be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants and representatives of 
the evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the RO initially 
denied these claims in June 2000, prior to the adoption of 
VCAA.  Nonetheless, the veteran was specifically notified of 
the type of evidence necessary to substantiate his claims in 
written notifications mailed to him in January and April 
2000.  He was also notified of the evidence necessary to 
substantiate his claims in the rating decision on appeal in 
June 2000.  Following the veteran's notice of disagreement in 
June 2000, the RO conducted additional development of these 
claims and, in October 2001, notified the veteran of VCAA and 
the enhanced duties to assist and notify.  That notice 
specifically outlined what the evidence must show to 
establish entitlement, explained VA's duty to assist the 
veteran in obtaining any evidence he might reasonably 
identify, specifically identified the evidence that it was 
still necessary that he submit, specifically identified the 
evidence VA had already collected on his behalf, and provided 
him with a point of contact with any questions he might have.  
The veteran was notified of the regulations implementing VCAA 
in a statement of the case issued in April 2003.

The claims folder reveals that the RO has collected all 
available evidence identified by the veteran.  The veteran's 
service medical records from active duty and from service 
with the Air National Guard have been collected for review.  
All available records of the veteran's treatment with VA have 
also been collected for review.  Although the veteran had 
indicated that he may have been treated while serving on 
temporary duty during service at the VAMC in Cheyenne, 
Wyoming, an inquiry to that facility resulted in a response 
that there were no records that the veteran had been treated 
at that facility.  Additionally, attempts to obtain 
additional records associated with the veteran's service with 
the Air National Guard or Air Force Reserve was met with a 
response that all medical records located had already been 
forwarded for review.  Although the veteran reported in 
conjunction with one of his pending claims that he had 
injured a foot during temporary service in Cheyenne, Wyoming 
and that he received hospital treatment therefor, he was 
unable to provide the accurate name and address of the 
facility which provided this treatment and without such 
information, VA cannot assist him in collecting any further 
medical evidence.

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence is available for collection 
and review.  The Board also finds that the veteran was 
clearly advised of the evidence he must submit and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered referring these claims for additional 
examination with requests for opinions in accordance with 
38 U.S.C.A. § 5103A(d)(2).  Because there is a complete 
absence of any objective evidence that the veteran sustained 
a nail puncture wound of the foot or fungal disease of the 
feet or migraine headaches or hearing loss at any time during 
service, the Board concluded that there was no duty to obtain 
such examinations with opinions as described in the statute.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for organic diseases of the nervous system which 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
compensation purposes when the pure tone decibel thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3, 000, or 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least 3 of these relevant frequencies are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Residuals of a Nail Puncture of the Foot:  The veteran's 
written statements and sworn testimony described an incident 
where he had been transferred on temporary duty to the area 
of Cheyenne, Wyoming, where he reported puncturing a foot 
with a nail while working in a flooded area.  He reported 
being transported for treatment to some medical facility 
where he received stitches.  The available service medical 
records do not document such injury.  There are no medical 
records reflecting treatment of any chronic disability 
attributable to such injury for many years after service.  
More recent records of the veteran's private treatment with 
VA do note his complaints of and medical findings confirming 
tinea pedis and onychomycosis of the nails and treatment 
therefor, but numerous records of the veteran's treatment for 
fungal problems of the feet fail to contain any clinical 
notation of an old puncture wound of a foot or residual scar 
reflective of treatment by sutures.  No clinical evidence 
from any time during service or thereafter identifies that 
the veteran has any chronic disability attributable to a 
puncture wound of a foot by a nail during service or at any 
other time.

Although the veteran provided credible testimony of stepping 
on a nail and being treated therefor during service with the 
Air National Guard, and although these events may well have 
occurred just as the veteran has described, the fact remains 
that there is no present disability identified attributable 
to such injury in multiple records of the veteran's treatment 
for other foot disabilities.  Although it is unfortunate that 
medical records of the veteran's treatment for this injury 
sometime in 1983 or 1984 as he has described have not been 
obtained, in the absence of any current evidence of any 
disability resulting from this acute injury at present, even 
if such records were available, an award of service 
connection would not be warranted in the absence of present 
disability attributable to the original injury.

Foot and Toenail Fungal Infections:  In written statements 
and testimony provided before the undersigned, the veteran 
indicated that he first manifested athlete's foot during 
service in basic training when he shared lavatory facilities 
with others.  He reported that he had had fungal problems 
with his feet ever since this time, and that following his 
nail puncture wound of one foot, this fungal problem 
increased in severity.  

The available service medical records failed to document any 
complaints, findings, treatment or diagnosis for a fungal 
infection of the feet or nails at any time during service.  
The physical examination for the veteran's separation from 
his initial enlistment in December 1971 noted that the feet 
and skin were normal.  The physical examination for 
enlistment with the Air National Guard in October 1983 also 
noted that the feet and skin were normal.  

The first clinical evidence that the veteran had tinea pedis 
of the feet and onychomycosis of the nails is contained in VA 
treatment records from the early 1990's, years after the 
veteran was finally separated from service.  VA examination 
conducted in June 1999 confirmed bilateral onychomycosis of 
the nails and right tinea pedis with an open lesion.  
Although not reported at the time of that VA examination, 
other VA outpatient treatment records from 1999 clearly 
contain the veteran's report of having received a tar or 
asphalt burn of the right foot involving the mid foot and 
toes during post service employment in January 1999.  This 
nonservice-related burn of the right foot was treated by VA.

Although it is clear that the veteran presently manifests 
onychomycosis of the nails of both feet and bilateral tinea 
pedis, right worse than left, at present, there is a complete 
absence of any competent evidence that the veteran had these 
fungal infections of the feet and nails at any time during 
active military service or for years thereafter.

Migraine Headache:  In written statements and in testimony, 
the veteran has reported that he commenced having migraine 
headache in 1971 during service, and that he has had chronic 
headaches ever since that time.  The service medical records 
from the veteran's initial enlistment do reveal that he was 
seen on one occasion in June 1971 with a complaint of 
headaches of a three-week duration.  He was walking a fence 
performing guard duty, and reported that headaches would 
occur after about 30 minutes performing such duty.  It was 
also reported that after "he quits walking fence headache 
clears in a couple of hours."  The impression was rule out 
"Berry aneurysems."  The veteran was referred to 
neurosurgery where he was seen the following week.  
Examination by neurosurgery revealed that the optic discs 
were normal and no inter cranial bruit was heard.  The 
cranial nerves, including the visual fields, were normal.  
X-rays of the skull were negative.  The impression from 
consultation was there was no cause shown for the veteran's 
headache.  There are no further records of the veteran's 
treatment during his initial enlistment for headache and at 
the time of his December 1971 physical examination for 
separation, the veteran's head and neurologic systems were 
noted to be normal.  There was no noted complaint or finding 
with respect to headache, either chronic or migraine in 
nature.

At the time of the veteran's physical examination for 
enlistment in the Air National Guard in October 1983, his 
head and neurologic systems were again noted to be normal.  
In the accompanying report of medical history, the veteran 
specifically reported that he did not have severe or frequent 
headache, or dizziness or fainting spells, or neuritis.  No 
other medical records from the veteran's service in the Air 
National Guard contain any report of chronic headache.

The veteran was provided medical care and habitation in a VA 
domiciliary from September 1999 to May 2000.  During this 
period, he was provided medical care and treatment for 
numerous reasons and it is noted that the veteran did 
complain of headache on three occasions during his stay with 
VA.  The veteran was provided medication for headache during 
this period, but there was no diagnosis of migraine or 
chronic headache provided at any time nor do the daily 
treatment records during this lengthy VA domiciliary stay 
contain objective evidence consistent with the signs and 
symptoms ordinarily referable to migraine.

The veteran was provided a VA general medical examination in 
May 1993 and while he complained of headache at this time, 
there was no diagnosis of migraine or other chronic headache.

There is no diagnosis of migraine or chronic headache at any 
time during or after service.  The veteran is documented as 
seeking treatment for headache on one occasion during service 
in 1971, but this headache was associated with the veteran 
walking a fence line outdoors with resolution after ceasing 
this activity.  A neurosurgical consultation, including 
diagnostic studies, conducted at the time did not result in 
any finding of chronic or migraine headache.  This is the 
only documented medical record objectively demonstrating 
headache during any of the veteran's active military service.  
The veteran has occasionally reported having headache during 
treatment with VA in the 1990's and later.  Although the 
veteran is certainly competent to provide a statement of his 
medical history and symptoms, he is not medically qualified 
to provide his own diagnosis of some form of chronic headache 
or migraine headache.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  In testimony before the 
undersigned, when asked how often the veteran had migraine 
headaches he reported, "I don't know how to answer that.  I 
don't know when they come."  He said he had not had a 
headache in "about 6 months now."  In the absence of 
competent clinical evidence establishing a confirmed 
diagnosis of chronic or migraine headache at any time during 
or after service, an award of service connection for such 
disability is not warranted.

Bilateral Hearing Loss:  In written statements and in 
testimony before the undersigned, the veteran reported having 
hearing loss which he believes commenced as a result of 
military duties performed with the Air National Guard in 
servicing diesel generators as his primary occupational 
specialty.  Noteworthy is the fact that the veteran reported 
performing such employment during approximately three years 
of military service followed by identical employment for 
approximately ten years following service.  He also reported 
working after service as a mechanic.

There are audiometric examinations on file during the 
veteran's initial service in 1970 and 1971 and during his 
later service in the 1980's and these audiometric 
examinations contain pure tone decibel thresholds for the 
relevant frequencies of 500 through 4,000 Hertz which are 
essentially normal in that no frequency is shown to be at or 
above 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  All available reports of medical examination 
contained in the veteran's service medical records note that 
his hearing was normal and no disability of the ears 
identified at any time.  Moreover, there is a complete 
absence of any evidence of hearing loss for either ear at any 
time after service.  There are notably no complaints of 
hearing loss in any of the veteran's records of treatment 
with VA from the 1990's to present, including during VA 
examinations and during the veteran's treatment at a VA 
domiciliary for a period of months from September 1999 to May 
2000.  In the complete absence of any evidence that the 
veteran has hearing loss disability of either ear at any time 
during or after service, a claim for service connection for 
bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for the residuals of a nail 
puncture of the foot is denied.

Entitlement to service connection for foot and toenail fungal 
infection is denied.

Entitlement to service connection for migraine headache is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



